Citation Nr: 0905145	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2008, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Records show the 
veteran was provided VCAA notice in correspondence dated in 
January 2005.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  It was further noted 
that regarding the disability-rating element, in order to 
comply with section 5103(a), VA must notify the claimant of 
any information, and any medical or lay evidence, not 
previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  A notice 
addressing these matters has not been provided.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  In the present case, it appears that the 
January 2005 letter informing the veteran of the reason for 
the prior denial of the back disorder was vague and incorrect 
("insufficient evidence of treatment since military 
service"), when, in fact, the prior denial in March 2003 was 
because the evidence, while showing post service treatment, 
did not provide a nexus statement.  The letter also 
incorrectly noted that last denial of either disorder as 
being in 1979.  However, the Board denied the knee disorder 
in January 1995, and thew back in 2003.  In order to satisfy 
the legislative intent underlying the VCAA notice requirement 
to provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA look at the 
bases for the denial in the prior decision and to respond, 
generally, with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  A proper and correct letter to the veteran 
addressing the Kent requirements is necessary prior to 
adjudication of this claim. 

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

In this case, the veteran contends that he has a low back 
disorder, a left knee disorder, a bilateral hearing loss, 
tinnitus, and degenerative joint disease of multiple joints 
as a result of active service.  He also contends that he has 
scleroderma as a result of Agent Orange exposure during 
service in Vietnam and that his hypertension developed as a 
result of that disability.  At his personal hearing in March 
2008 the veteran also reported that he was presently 
receiving Social Security Administration (SSA) disability 
benefits primarily as a result of his back disability.  

The Board finds that VA's duty to assist the veteran includes 
appropriate efforts to obtain copies of any medical treatment 
records associated with his SSA disability claim.  Service 
medical records dated in September 1967 noted the veteran had 
a long history of otic problems.  The Board also finds that 
in light of the veteran's duties as a crane shovel operator 
his reports of having been exposed to heavy equipment noise 
and Agent Orange during active service in Vietnam are 
credible.  Therefore, additional development is required 
prior to appellate review.
Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided a VCAA 
notice identifying the bases for the 
previous denial of his claims for 
entitlement to service connection for low 
back and left knee disorders.  He should 
also be provided notice describing what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  The notice 
requirements as to all elements of the 
claims should be provided.  

2.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the veteran's Social Security 
Administration disability determination 
as well as all associated medical 
records.

3.  The veteran should be scheduled for a 
VA audiology examination for opinions as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a bilateral 
hearing loss or tinnitus as a result of 
active service.  The examiner should be 
informed that service medical records 
show the veteran was treated for otic 
problems in 1967 and that he has 
presented credible evidence that he was 
exposed to heavy equipment noise in his 
duties as a crane shovel operator during 
active service in Vietnam.  He also 
testified he had recreational noise 
exposure prior to service and 
occupational noise exposure after 
service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has 
degenerative joint disease of multiple 
joints, hypertension, or scleroderma as a 
result of active service.  The examiner 
should address whether scleroderma 
developed as a result of Agent Orange 
exposure.  The examiner should be 
informed that the veteran has presented 
credible evidence that he was exposed to 
Agent Orange in his duties as a crane 
shovel operator during active service in 
Vietnam.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


